DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-12, 18, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image sensing device comprising: 
a mirroring circuit coupled between the common node and a supply terminal of a second voltage, and suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current,
wherein the mirroring circuit compensates for the operating current by adjusting a compensation current when the reference current is changed, in combination with other claim limitations.
Claims 2-4, 18 are allowed as being dependent from claim 1.

Regarding claim 8, the prior art of the record fails to show or fairly suggest an image sensing device comprising: 
a bias voltage generator suitable for generating at least one bias voltage corresponding to the reference current, and compensating for the at least one bias voltage by sensing when the reference current does not have a target level, based on the reference current, in combination with other claim limitations.
Claims 9-12, 21 are allowed as being dependent from claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        8/11/2022